Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
The small numbers and letters in Figures 3f and 13-16 are fuzzy to the point of illegibility.  
Applicant’s arguments filed March 10, 2020 have been fully considered but they are not persuasive.  
Applicant does not appear to have responded to this objection.  Therefore the objection has been maintained.  
Claims 1-29 and 31-42 were previously cancelled, no claims have been newly cancelled, no claims have been amended, the disclosure has not been further amended, and no new claims have been added as per the RCE filed December 24, 2020.  Four additional or supplemental Information Disclosure Statements (4 IDSs) filed 10/27/2020,  11/24/2020, 12/24/2020 and 02/17/2021 have been received with all cited non-U.S. patent references, annotated, and made of record.  
Claim 30 remains under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including .  
The disclosure is objected to because of the following informalities:
In the disclosure at the following listed lines, typographical errors (spaces need to be added or deleted) occur at lines 233, 252, 721, 849, 857, 864, 866, 868, 911, 925, 929, 931, 944, 949, and 963 and also additionally at lines 21, 29, 80 (2x), 84, 85, 86, 191, 389, 638 (2x), 
Applicant’s arguments filed March 10, 2020 have been fully considered but they are not persuasive.  
Applicant’s correction of two errors is noted with appreciation, but the remainder of the errors have not been addressed.  The errors have been more completely listed and are either spaces missing or too many spaces at each location.  Further amendment is respectfully requested.  
Appropriate correction is required.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claim 30 is rejected under 35 U.S.C. §102(a)(1) and/or (a)(2)) as being anticipated by the patent examiner document of Korean Application of 10/2016-7036147 (PTO-1449 #8, NPL ref #1).
The examination of the Korean application in the paragraph bridging pages 2 and 3 discloses that the Korean application has disclosed the anti-liver-cancer activity of Uttroside B, and thereby has anticipated instant claim 30.  
No claim is allowed.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
03/27/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600